EXHIBIT 10.1
 
ORIGINAL ISSUE DISCOUNT
PROMISSORY NOTE
 

$180,000  February 24, 2014

 
For value received, Pharmagen, Inc., a Nevada corporation (the “Borrower”),
promises to pay to Network Ventures, LLC, or its assigns (the “Holder”) the
principal sum of One Hundred Eighty Thousand Dollars ($180,000) (the “Principal
Amount”). The principal hereof shall be due and payable as set forth in Section
2, below, but in no event later than 5:00 p.m., Eastern Standard Time, on
October 1, 2015 (the “Maturity Date”) (unless such payment date is accelerated
as provided in Section 4 hereof). No interest shall accrue on the outstanding
principal amount until December 31, 2014 (the “Interest Start Date”), after
which interest shall accrue at a rate of eight percent (8%) per annum.


1. ORIGINAL ISSUE DISCOUNT; COMMON. The Principal Amount of this Note is subject
to an original issue discount in the amount of twenty percent (20%); as a
result, on the date hereof, the Holder shall deliver to the Borrower, or its
assigns, cash in the amount of One Hundred Fifty Thousand Dollars ($150,000)
(the “Principal Delivery Amount”).


As additional consideration to the Holder for delivering the Principal Delivery
Amount, the Borrower shall issue to the Holder two million (2,000,000) shares of
its common stock. Holder hereby agrees to complete and execute a Securities
Purchase Agreement of even date herewith in connection with the securities
issuance (the “Securities Purchase Agreement”).


2. PAYMENT OF THE NOTE. The Principal Amount of this Note shall be paid by the
Borrower as follows:
 
(a) On April 1, and May 1, 2014, the Borrower shall pay the sum of Five Thousand
Dollars ($5,000) to Holder, which amount shall be applied against the
outstanding Principal Amount.


(b) In the event the Borrower, between the date hereof and the Maturity Date,
closes on debt or equity financing that, in the aggregate, exceeds Fifteen
Million Dollars ($15,000,000), then Borrower will repay the entire unpaid
Principal Amount no later than the date which is one hundred twenty (120) days
after the closing of said financing.


(c) In the event any of the Principal Amount remains unpaid as of June 1, 2014,
then Borrower shall pay to the Holder on the first of each month beginning on
June 1, 2014, and continuing until the Interest Start Date, an amount equal to
seven and one half percent (7.5%) of the gross profit from pharmaceutical sales
by Pharmagen Distribution, LLC for the month prior to the immediately preceding
month, with a maximum monthly payment of Fifteen Thousand Dollars ($15,000),
until the entire Principal Amount, plus accrued interest, is repaid in full.


 
Page 1 of 5

--------------------------------------------------------------------------------

 
 
(d) In the event any of the Principal Amount remains unpaid as of the Interest
Start Date, then in addition to any other payments set forth herein, including
principal or interest, Borrower shall pay to the Holder an amount equal to
twenty percent (20%) of the gross profit from pharmaceutical sales by Pharmagen
Distribution, LLC for a period beginning on the Interest Start Date and ending
on the later of (i) six (6) months, or (ii) until the entire Principal Amount,
plus accrued interest, is repaid in full.


(e) Notwithstanding the above, the entire unpaid Principal Amount and all
accrued but unpaid interest shall be due on the Maturity Date.


If any payment of principal or interest under this Note shall not be made within
ten (10) business days when due, a late charge of ten percent (10%) of the
outstanding payment amount may be charged by Holder for the purpose of defraying
the expenses incident to handling such delinquent payments. Such late charge
represents a reasonable sum considering all of the circumstances existing on the
date of this Note and represents a fair and reasonable estimate of the costs
that will be sustained by Holder due to the failure of Borrower to make timely
payments.


3. PREPAYMENT. The Borrower may, at its option, at any time and from time to
time, prepay all or any part of the principal balance of this Note, without
penalty or premium.


4. DEFAULT. The occurrence of any one of the following events shall constitute
an Event of Default:


(a) The non-payment, when due, of any principal pursuant to this Note;


(b) The material breach of any representation or warranty in this Note;


(c) The breach of any covenant or undertaking, not otherwise provided for in
this Section 4;


(d) The commencement by the Borrower of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Borrower as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Borrower for, acquiescence in, or consent by the
Borrower to, the appointment of any receiver or trustee for the Borrower or for
all or a substantial part of the property of the Borrower; or the assignment by
the Borrower for the benefit of creditors; or the written admission of the
Borrower of its inability to pay its debts as they mature; or


 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
(e) The commencement against the Borrower of any proceeding relating to the
Borrower under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Borrower consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Borrower or for all or a substantial part of the property of
the Borrower, which order, judgment or decree remains undismissed for 20 days;
or a warrant of attachment, execution, or similar process shall be issued
against any substantial part of the property of the Borrower.


In the event the Holder becomes aware of a breach of Sections 4(a), (b) or (c),
then provided such breach is capable of being cured by Borrower, the Holder
shall notify the Borrower in writing of such breach and the Borrower shall have
ten (10) calendar days after notice to cure such breach.


Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Borrower, declare all or any portion of the unpaid
principal amount due to Holder, immediately due and payable, in which event it
shall immediately be and become due and payable, provided that upon the
occurrence of an Event of Default as set forth in paragraph (d) or paragraph (e)
hereof, all or any portion of the unpaid principal amount due to Holder shall
immediately become due and payable without any such notice.


5. NOTICES. All notices provided for in this Agreement shall be made as set
forth in the Securities Purchase Agreement.


6. ASSIGNMENT. This Note and the obligations hereunder may not be assigned by
the Borrower without the Holder’s prior written consent. The Holder may assign
its rights and obligations under this Note to any person or entity upon five (5)
days prior notice.


7. GOVERNING LAW; VENUE. This Note is executed pursuant to and shall be
interpreted and governed for all purposes under the laws of the State of
Maryland. Any cause of action brought to enforce any provision of this Note
shall be brought in the appropriate court in Montgomery County, Maryland. If any
provision of this Agreement is declared void, such provision shall be deemed
severed from this Note, which shall otherwise remain in full force and effect.
This Note shall supersede any previous agreements, written or oral, expressed or
implied, between the parties relating to the subject matter hereof.


 
Page 3 of 5

--------------------------------------------------------------------------------

 
 
8. ATTORNEY’S FEES. The Borrower agrees to pay the following costs, expenses,
and attorneys' fees paid or incurred by Holder, or adjudged by a court: (i)
reasonable costs of collection, costs, and expenses, and attorneys' fees paid or
incurred in connection with the collection or enforcement of this Note, and (ii)
costs of suit and such sum as the court may adjudge as attorneys' fees in any
action to enforce payment of this Note or any part of it.


9. CONFORMITY WITH LAW. It is the intention of the Borrower and of the Holder to
conform strictly to applicable usury and similar laws. Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Borrower
or credited on the principal amount of this Note.


10. MODIFICATION; WAIVER. No modification or waiver of any provision of this
Note or consent to departure therefrom shall be effective unless in writing and
approved by the Borrower and the Holder. No delay or omission by Holder in
exercising any right hereunder shall operate as a waiver of such right or any
other right of Holder. A waiver on one occasion shall not be construed as a bar
to or waiver of any right in the future.


11. SEVERABILITY; REFORMATION. In case any one or more of the provisions or
parts of a provision contained in this Agreement shall, for any reason, be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement; and this Agreement shall, to the fullest extent
lawful, be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of a provision, had never been contained herein, and such
provision or part reformed so that it would be valid, legal and enforceable to
the maximum extent possible. Without limiting the foregoing, if any provision
(or part of provision) contained in this Agreement shall for any reason be held
to be excessively broad as to duration, activity or subject, it shall be
construed by limiting and reducing it, so as to be enforceable to the fullest
extent compatible with then existing applicable law.
 
[remainder of page intentionally left blank; signature page to follow]


 
Page 4 of 5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Borrower has executed this Promissory Note as of the date
first written above.
 

     
“Borrower”
                 
Pharmagen, Inc.,
       
a Nevada corporation
               
 
   
/s/ Mackie Barch 
   
 
  By:
Mackie Barch
   
 
 
Its:
Chief Executive Officer
              Acknowledged:                     “Holder”                    
Network Ventures, LLC                       /s/ Patrick Boyd         By: Patrick
Boyd        
Its:
         



 


 
 
Page 5 of 5

--------------------------------------------------------------------------------
